Russell, C. J.,
concurring specially. As I apprehend the law, judicial construction of a statute must be derived from the explicit language of the statue as stated. Proper judicial construction can not be reached by assuming from extraneous facts a legislative intention which is not expressed. It would seem strange, under the language of the law involved in this case, that it would be possible for one to be guilty of a tortious homicide of the mother, and that by thereafter himself killing the father before a suit could be brought the action would be entirely eliminated. However, in my conception of my duty and under the clear language of the provision adverted to, I am constrained to concur in the negative answer to the question propounded by the Court of Appeals.